Citation Nr: 0121288	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ruptured tympanic 
membranes of both ears.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1939 to September 
1945.

This appeal arises from a March 1999 rating decision in which 
the RO denied service connection for ruptured tympanic 
membranes.


REMAND

The veteran contends, in effect, service connection should be 
granted for ruptured tympanic membranes of both ears, 
diagnosed in service, which prevented him from pursing a 
career in diving.  He asserts that he suffers from permanent 
damage (essentially, residual disability) as a result, and 
that if VA would provide him with a compensation and pension 
examination, the doctor would be able to "see the damage 
still."  

The veteran's service medical records reflect that in a 
September 1942 treatment record, it was noted that the 
veteran was examined and found to be not physically qualified 
for diving due to a ruptured left tympanic membrane.  An 
April 1943 treatment record includes a notation that the 
veteran was examined and found not physically qualified for 
submarine duty due to ruptured tympanic membranes of both 
ears.  

However, the report of the veteran's discharge examination 
reflects no complaints or findings relative to a ruptured 
tympanic membrane of either ear, and there are no post-
service treatment records establishing that the veteran 
currently suffers from any residual disability of the 
perforated tympanic membranes noted in service.  In the 
absence of medical evidence of continuing disability, the RO 
denied the claim as not well grounded.  

Significantly, however, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Given the nature of the in-service findings and the veteran's 
assertions, and in light of the duties imposed under the Act, 
the Board finds that medical examination and opinion as to 
whether the veteran currently suffers from any residual 
disability of the perforated tympanic membranes noted in 
service is needed.  The appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

Prior to having the RO undergo any further VA examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include any medical records from any VA facilities or any 
other governmental entity(ies), so that the examiner's review 
of the veteran's pertinent medical history can be an informed 
one.  The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent medical records from any 
other source(s) or facility(ies) identified by the veteran, 
and afford the veteran the opportunity to submit any 
pertinent medical records and/or opinions in his possession.  
Although, in September 1999, the veteran expressed his intent 
to submit a medical opinion in support of his claim (based 
upon a review of copies of his service medical records), it 
is unclear whether the RO provided the veteran with the 
copies requested, or whether any such an opinion was ever 
obtained.  Finally, the RO should undertake any other 
indicated development and/or adjudication action in 
compliance with the Veterans Claims Assistance Act of 2000, 
prior to adjudicating the claim on appeal on the merits.

For the foregoing reasons, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from any VA 
medical facilities or other entities; y 
as well as from any other source(s) or 
facility(ies) identified by the veteran. 
If any requested records are unavailable, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
veteran's claims file, and the veteran 
and his representative so notified.  The 
veteran is also free to submit any 
pertinent medical and/or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo further 
examination.

2.  After associating with the claims 
file any and all available records 
received pursuant to the development 
requested in paragraph 1, above, the RO 
should arrange for the veteran to undergo 
an ear, nose, and throat examination.  It 
is imperative that the physician 
designated to examine the veteran reviews 
the evidence in the claims file, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.

After examination of the veteran, and 
consideration of his pertinent medical 
history and sound medical principles, the 
physician offer an opinion as to whether 
the veteran currently suffers from any 
left and/or right ear disability, and, if 
so, whether it is as least as likely as 
not that any such diagnosed disability is 
a residual of the ruptured tympanic 
membrane (of either ear) noted during the 
veteran's active military service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation, as necessary, to 
specific evidence in the record and/or 
supporting medical authority), in a 
typewritten report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
Sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West 2001)) are fully 
complied with and satisfied.  

6.  After completion of the foregoing, 
and any other indicated development 
and/or notification action, the RO should 
deemed warranted by the record, the RO 
should adjudicate the issue of 
entitlement to service connection for 
ruptured tympanic membranes of both ears, 
in light of all applicable evidence of 
record and all pertinent legal authority.  
The RO should apply the provisions of 38 
C.F.R. § 3.655, as appropriate.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable timeframe before 
the claims file is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




